DETAILED ACTION
This communication is in respond to applicant’s amendments filed on January 21, 2022. Claims 1-5, 7-19, 21 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
	
Response to Amendment
The amendment filed on 01/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added claim 22 recites “the predetermined password comprises a password frequency and an adjustable tolerance to the password frequency that is set by the user according to a risk tolerance, and wherein the comparing compares the signal of the cortex at the specific frequency to the password .
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Amendment / Arguments
Rejection of claim 21 under 35 USC 112(b) has been withdrawn in light of Applicant’s Amendment. 
Applicant's  remaining arguments filed on 01/21/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“Hwang in view of Takai and Aimone and further in view of Molnar, Peot, Cudak and/or Chizeck does not teach or suggest "further comprising embedding an alarm module which activates when the user is under a threat when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module", as recited in exemplary claim 1....The cited references, even in combination, does not teach or suggest the above embodiment, especially the alarm module.  
That is, Su merely teaches a technique for providing a covert warning by clenching teeth. Indeed, Su teaches improving upon a secret message being sent out using EEG. 
Su teaches no specifics on the secret message, specifically how the secret message is sent out. 
Applicant submits that it is beyond the scope of obviousness to interpret the general disclosure of teeth clenching as a security feature to teach or suggest "transmitting a security passed as determined by the brain pattern sequence matching the security password". 
There is no reason to modify the disclosure of Su to use brain pattern sequences as Su uses a different technique (i.e., teeth clenching) that provides a similar result using a different technique. 

On the other hand, in the claimed invention, a brain pattern sequence matching a security password triggers an alarm. 
A pattern triggering an alarm is patentably different from merely the generic concept of "sending EEG signals" that Su specifically says is deficient and instead uses clenching of teeth to trigger an alarm. If anything, Su teaches away from using EEG signals. 
In fact, there is no pattern sequence to match to a security password in Su. 
Therefore, the combination of references does not teach or suggest the claimed invention” (Applicant’s response filed on 01/21/2022, pages 10-11, emphasis omitted).
Examiner’s Response:
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, a brain pattern sequence matching a security password is clearly disclosed by Hwang in at least Fig. 14 and paragraph 0106, which disclosed that “The device 100 may perform user authentication by comparing the signal pattern to be compared, which is detected in operation S1407, against a modeled signal pattern (S1409)”, the difference between Hwang and the claimed invention is that whether a password can be used for triggering an alarm, which is clearly disclosed by Su as noted in the rejection. In addition, Su also disclosed a brain pattern sequence matching a security password triggers an alarm because Su disclosed EEG-based identification for covert warning that “allows an authorized person to secretly send out a warning message when he/she is coerced to pass a personal identification and authorization system (Su, Abstract, and section 1), signal obtained by EEG IS a brain pattern sequence. Further, in response to applicant's argument that ""A pattern triggering an alarm is patentably different from merely the generic concept of "sending EEG signals" that Su specifically says is deficient and instead uses clenching of teeth to trigger an alarm. If anything, Su teaches away from using EEG signals. In fact, there is no pattern sequence to match to a security password in Su. Therefore, the combination of references does not teach or suggest the claimed invention", the examiner respectfully disagrees. As disclosed in section 3.1 and Figure 5, Su's using of "clenching of teeth" to trigger the alarm is encoded in the EEG signals to be captured, which is clearly part of brain pattern sequence. In addition, the CW signal that triggers the warning (e.g., Fig. 7) indicates that the CW message matches a predetermined pattern for triggering warning detecting, the predetermined pattern for trigger the warning message corresponds to the claimed security password for triggering alarm.
Therefore, the examiner maintains that Su teaches the claimed feature as amended. 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,227 in view of US PG-PUB No. 2014/0126782 A1 to Takai et al. (hereinafter Takai), US PG-PUB No. 2014/0347265 A1 to Aimone et al. (hereinafter Aimone) and US PG-PUB No. 2017/0228526 A1 to Cudak et al. (hereinafter Cudak). With respect to the claims 1-17 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,482,227
1. A computer-implemented authentication method, the method comprising: 



matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 




wherein the brain pattern sequence is calculated by analyzing a signal of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task in order to confirm a selection of an image of the images that completes the sequential task in order to confirm a selection of an image of the images that completes the sequential task, comprising outputting a result of the analyzing to a device that is locked via the predetermined password, wherein a second sequential task is performed after a successful completion of the sequential task, further comprising embedding an alarm module which activates when the user is under a threat as when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module.
1. A computer-implemented authentication method, the method comprising: 
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity...
(claim 1)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...


(claim 1)...
embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password.
2. The computer-implemented method of claim 1, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
2. The computer-implemented method of claim 1, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
3. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
6. The computer-implemented method of claim 1, embodied in a cloud-computing environment.
9. The computer-implemented method of claim 1, embodied in a cloud-computing environment.
7. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 




matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task,
and outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password,
further comprising embedding an alarm module which activates when the user is under a threat when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module.
10. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; 
matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold the brain activity to determine a timing and a duration of the brain activity.
(claim 10)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...
(claim 10)...embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password...
8. The computer program product of claim 7, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
11. The computer program product of claim 10, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
9. The computer program product of claim 7, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
13. The computer program product of claim 10, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
10. The computer program product of claim 7, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
14. The computer program product of claim 10, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
11. The computer program product of claim 7, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
16. The computer program product of claim 10, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
12. An authentication system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: 




matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task,

and outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password,
wherein a second sequential task is performed after a successful completion of the sequential task, further comprising embedding an alarm module which activates when the user is under a threat when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module.
18. An authentication system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is a under threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.
(claim 18)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...
(claim 18)...
embedding an alarm module which activates when the user is a under threat as determined by the brain pattern sequence matching a security password as the predetermined password...
13. The system of claim 12, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
2....
wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
14. The system of claim 12, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. ...  wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
15. The system of claim 12, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. ....further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
16. The system of claim 12, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. ....wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
17. The system of claim 12, embodied in a cloud-computing environment.
9.....embodied in a cloud-computing environment.
18. The computer-implemented method of claim 1, wherein the sequential task is performed using a brain function in a specific order.
1....
applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; ...
19. The computer-implemented method of claim 1, wherein the second sequential task utilizes a different type of a task.
4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
21. The computer-implemented method of claim 1, wherein a signal is sent to a third- party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.
(claim 1)...
a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.


With respect to claims 1, 7, 12, and 18, the US Pat. No. 10,482,227 does not recite the brain pattern sequence a sequential task being a predetermined password and the brain pattern sequence being based on the brain activity while performing the sequential task, the sequential task is performed using a brain function in a specific order; however, in an analogous art in user authentication using measured brain activity, Takai disclosed capturing user biological feature using sensors including brain-wave sensor (Takai, par 0077) and capture sensor data for a sequential task, the sequential task being a predetermined password to allow access to a system, the sequential task is performed using a brain function in a specific order (Takai, Fig 9A-9B, Fig. 10A-10C, and par 0116-0120, “...By using the inside camera, the myoelectric sensor, or the electrooculogram sensor, the operation input unit 601 can identify the personal identification number "0507" by detecting in what order the user's gaze point passes over the numeric keypad.... In the illustrated example, the user gazes at the numbers in the order 0-45-40-47 to input a personal identification number "0507"...”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to incorporate the password based task sequence for authentication as disclosed by Takai, such modification provides secure access control based on user biological state while provide feedback to user during the process which improves ease of use; the US Pat. No. 10,482,227 in view of Takai does not recite the task include images displayed at a specific frequency, and calculate brain pattern by comparing a signal of a cortex to the specific frequency of the images in the sequential task, however, in an analogous art in EEG based user computer interactions, Aimone disclosed detecting user’s gaze point by displaying images / objects at a specific frequency and calculate brain signal by comparing a signal of a cortex to the specific frequency of the images / objects (Aimone, par 0107, “Steady state visually evoked potentials (SSVEP) may also be measured by bio-signal sensors employed by the wearable computing device. When an object is flashing at a certain frequency, that frequency can be detected in the head. This can be used to select objects. For example, if several images on the display are flashing at different frequencies from one another, and the user looks at one of the images indicating an interest in that image, the wearable computing device may determine this interest by detecting the frequency at which the object is flashing by measuring the user's EEG. In another example, if there are two images on screen, and image A is flashing at 7 hz and image B at 5 hz, and a steady 5 hz wave is detected in the viewer's EEG, then it can be determined that the viewer was interested in object B. The wearable computing device may therefore be configured to conclude the user wishes to select this image, or that the user is interested in receiving more information about the image.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to further incorporate the use of SSVEP measuring for identify user’s selection as disclosed by Aimone, such modification would allow the system to accurately capture user’s selection; The US Pat. No. 10,482,227 further does not recite a second sequential task is performed after a successful completion of the sequential task, however, in an analogous art in stimuli-based authentication, Cudak disclosed a second sequential task is performed after a successful completion of the sequential task, and wherein the second sequential task utilizes a different type of a task (Cudak, par 0007, “the method includes presenting one or more additional stimuli to the person, measuring an additional brainwave response of the person to the one or more additional stimuli, and comparing the measured additional brainwave response to one or more prerecorded responses to determine an updated likelihood that the person is correctly identified”, i.e., multiple authentication processes are performed; and par 0005, “the one or more presented stimuli may include a visual stimulus, an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus. In a certain embodiment, the one or more presented stimuli may include multiple stimuli of more than one type”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to further incorporate the concept of multiple stimuli based authentication as disclosed by Cudak, such modification would provide increased system security via addition factors for user verification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 22 recites “the predetermined password comprises a password frequency and an adjustable tolerance to the password frequency that is set by the user according to a risk tolerance, and wherein the comparing compares the signal of the cortex at the specific frequency to the password frequency to determine if the signal of the cortex at the specific frequency is within the adjustable tolerance difference to the password frequency.” This limitation is not supported by the original disclosure. The specification as originally filed does not disclose password frequency, adjustable tolerance, risk tolerance, and further does not disclose the predetermined password comprises a password frequency and an adjustable tolerance to the password frequency that is set by the user according to a risk tolerance, and wherein the comparing compares the signal of the cortex at the specific frequency to the password frequency to determine if the signal of the cortex at the specific frequency is within the adjustable tolerance difference to the password frequency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites the limitation “further comprising embedding an alarm module which activates when the user is under a threat when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module”, the scope of this limitation is not clear. It is not clear what the relationship is between the two consecutive “when”, i.e., “when the user is under a threat”, and “when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module”. In addition, it is not clear what “further comprising” is referring to. For the following rejection, this limitation is read as “ and 
Claims 7 and 12 as amended each recites similar limitation as noted above and are therefore rejected under the same rationale.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10, 12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2016/0210407 A1 to Hwang et al. (hereinafter Hwang) in view of US PG-PUB No. 2014/0126782 A1 to Takai et al. (hereinafter Takai), US PG-PUB No. 2014/0347265 A1 to Aimone et al. (hereinafter Aimone), US PG-PUB No. 2017/0228526 A1 to Cudak et al. (hereinafter Cudak) and  “A Biometric-based Covert Warning System Using EEG” to Su et al. (Published in 2012 5th IAPR International Conference on Biometrics (ICB) dated March 29-Apr. 1, 2012, hereinafter Su).
As per claim 1, Hwang disclosed a computer-implemented authentication method, the method comprising: 
matching a brain pattern sequence with a predetermined password to allow access to a system (Hwang, Fig. 14, ref#1409,1411 and par 0161, “The device 100 may perform user authentication by comparing the signal pattern to be compared, which is detected in operation S1407, against a modeled signal pattern (S1409)”, also Fig. 15, ref#1530 and par 0171, “The device 100 may compare the measured user's brain wave signal 1511 or 1521 with its corresponding modeled signal pattern and unlock the screen in 1530 if user authentication is successful”), 
wherein the brain pattern sequence is calculated by analyzing a signal of the brain activity to determine a timing and a duration of the brain activity (Hwang, par 0076, “values of amplitude in a time domain, power in a frequency domain, or power for each time from measured brainwave signals and determine a user's status based on the values”);
and output a result of analyzing the signal of the brain activity to a device that is locked via the predetermined password (Hwang, Fig. 15, and par 0168, Fig. 15 teaches an example of using brainwave to unlock a smartphone, the brainwave sequence that unlocks the screen corresponds to a password entry);
Hwang does not explicitly disclose the brain pattern sequence is for a sequential task that includes images, and the sequential task being the predetermined password and the brain pattern sequence being based on the brain activity while performing the sequential task and confirming a selection of an image of the images that completes the sequential task; however, in an analogous art in user authentication based on user biological feature information, Takai disclosed capturing user biological feature using sensors including brain-wave sensor (Takai, par 0077) and capture sensor data for a sequential task, the sequential task includes images being displayed and a sequence being a predetermined password to allow access to a system (Takai, Fig 9A-9B, numeric-keypad-like guidance image; Fig. 10A-10C, and par 0114-0120, “...when a user inputs an identification pattern at the start of using the image display apparatus 1 and when the user pre-registers his or her authentication pattern for the user identification and authentication, the guidance information that provides guidance for the user to input the identification pattern is displayed on the display panel 509. Thus, in accordance with the guidance-information displayed on the display panel 509, the user can perform a pattern input operation without error...By using the inside camera, the myoelectric sensor, or the electrooculogram sensor, the operation input unit 601 can identify the personal identification number "0507" by detecting in what order the user's gaze point passes over the numeric keypad.... In the illustrated example, the user gazes at the numbers in the order 0-45-40-47 to input a personal identification number "0507"...”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to incorporate the password based task sequence for authentication as disclosed by Takai, such modification provides secure access control based on user biological state while provide feedback to user during the process which improves ease of use; 
While Takai disclosed determining identification pattern based on determining movement of user’s gaze point, Takai does not disclose the images being displayed at a specific frequency and calculate brain pattern sequence by comparing a signal of a cortex to the specific frequency of the images; however, in an analogous art in EEG based user computer interactions, Aimone disclosed detecting user’s gaze point by displaying images / objects at a specific frequency and calculate brain signal by comparing a signal of a cortex to the specific frequency of the images / objects (Aimone, par 0107, “Steady state visually evoked potentials (SSVEP) may also be measured by bio-signal sensors employed by the wearable computing device. When an object is flashing at a certain frequency, that frequency can be detected in the head. This can be used to select objects. For example, if several images on the display are flashing at different frequencies from one another, and the user looks at one of the images indicating an interest in that image, the wearable computing device may determine this interest by detecting the frequency at which the object is flashing by measuring the user's EEG. In another example, if there are two images on screen, and image A is flashing at 7 hz and image B at 5 hz, and a steady 5 hz wave is detected in the viewer's EEG, then it can be determined that the viewer was interested in object B. The wearable computing device may therefore be configured to conclude the user wishes to select this image, or that the user is interested in receiving more information about the image.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate the use of SSVEP measuring for identify user’s selection as disclosed by Aimone, such modification would allow the system to accurately capture user’s selection;
Hwang further does not explicitly disclose a second sequential task is performed after a successful completion of the sequential task; however, in an analogous art in stimuli-based authentication, Cudak disclosed a second sequential task is performed after a successful completion of the sequential task, and wherein the second sequential task utilizes a different type of a task (Cudak, par 0007, “the method includes presenting one or more additional stimuli to the person, measuring an additional brainwave response of the person to the one or more additional stimuli, and comparing the measured additional brainwave response to one or more prerecorded responses to determine an updated likelihood that the person is correctly identified”, i.e., multiple authentication processes are performed; and par 0005, “the one or more presented stimuli may include a visual stimulus, an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus. In a certain embodiment, the one or more presented stimuli may include multiple stimuli of more than one type”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate the concept of multiple stimuli based authentication as disclosed by Cudak, such modification would provide increased system security via addition factors for user verification;
Hwang does not disclose “embedding an alarm module which activates when the user is under a threat when the user transmits a security password as determined by the brain pattern sequence matching the security password set by the user to trigger the alarm module”, however, in an analogous art in EEG-based user identification, Su disclosed a method and system for covert warning using brainwaves as biometric modality (Su, Abstract, and section 1, EEG-based identification for covert warning that “allows an authorized person to secretly send out a warning message when he/she is coerced to pass a personal identification and authorization system”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate the concept of covert warning using EEG for security alert when the user is under a threat disclosed by Su,  in order to provide user a secure and accurate way for requesting assistance in a situation when a user is under emergency settings such as being coerced for passing a personal identification and authentication system as suggested by Su (Su, Abstract, and Section 1). 

As per claim 3, Hwang-Takai-Aimone-Cudak-Su disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity (Hwang, par 0072, e.g. measured EEG signals as one type, “Brainwaves may be measured via ECG, EOG, EMG, and EKG as well as EEG”).

As per claim 4, Hwang-Takai-Aimone-Cudak-Su disclosed the computer-implemented method of claim 1; Hwang further disclosed multiple modes of brain activities each may be used for authentication (Hwang, Fig. 15, ref#1510, 1520), but does not explicitly disclose the combining of the multi-mode brain activities to confirm the brain pattern sequence, however, Takai disclosed the concept of authentication based on measured combination of brain wave activities (Takai, par 0027, “…an authentication method using brain waves, the method including measuring brain waves of a person to be authenticated which are caused by a plurality of stimulus events”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate the concept of authentication based on brain waves caused by a plurality of stimulus events as disclosed by Takai, in order to further ensure authentication accuracy.
Claims 7, 9 and 10 recite substantially the same limitations as claims 1, 3 and 4, respectively, in the form of a computer program product for implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 12, 14 and 15 recite substantially the same limitation as claims 1, 3 and 4, in the form of an authentication system implementing the corresponding method, therefore, they are rejected under the same rationale.

As per claim 18, Hwang-Takai-Aimone-Cudak-Su disclosed the computer-implemented method of claim 1, wherein the sequential task is performed using a brain function in a specific order (Takai, Fig 9A-9B, Fig. 10A-10C, and par 0116-0120, “...By using the inside camera, the myoelectric sensor, or the electrooculogram sensor, the operation input unit 601 can identify the personal identification number "0507" by detecting in what order the user's gaze point passes over the numeric keypad.... In the illustrated example, the user gazes at the numbers in the order 0-45-40-47 to input a personal identification number "0507"...”; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 19, Hwang-Takai-Aimone-Cudak-Su disclosed the computer-implemented method of claim 1, wherein the second sequential task utilizes a different type of a task (Cudak, par 0007, “the method includes presenting one or more additional stimuli to the person, measuring an additional brainwave response of the person to the one or more additional stimuli, and comparing the measured additional brainwave response to one or more prerecorded responses to determine an updated likelihood that the person is correctly identified”, i.e., multiple authentication processes are performed; and par 0005, “the one or more presented stimuli may include a visual stimulus, an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus. In a certain embodiment, the one or more presented stimuli may include multiple stimuli of more than one type”, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Takai, Aimone, Cudak and Su as applied to claim 1 above, and further in view of US PG-PUB No. 2009/0099627 A1 to Molnar et al., hereinafter Molnar) and US PG-PUB No. 2011/0159467 A1 to Peot et al. (hereinafter Peot).
As per claim 2, Hwang-Takai-Aimone-Cudak-Su disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature (Hwang, par 0028, 0076, 0119, “…parameter may be determined based on a user's state corresponding to properties of the brainwave signals in a time or frequency domain”), and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature of the brain activity  (Hwang, par 0150, 0153, 0161, “the device 100 may perform user authentication based on whether the signal pattern to be compared falls within a preset tolerance range of the modeled signal pattern”, here a preset tolerance range corresponds to a threshold error);
Hwang does not explicitly disclose analyzing a signal slope of a slope threshold of the brain activity and the output result to device being result of the analyzing the signal slope, however, in an analogous art in capturing brain activity from EEG signal, Molnar disclosed analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity (Molnar, par 0087-0088, “...the EEG signals may be analyzed for a particular relationship of the voltage or current amplitude of the EEG waveform to a threshold value, temporal correlation or frequency correlation with a template signal, or combinations thereof... As another example, a slope of the amplitude of the EEG signal over time or timing between inflection points or other critical points in the pattern of the amplitude of the EEG signal over time may be compared to trend information....”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to incorporate the EEG signal analysis as disclosed by Molnar, it order to accurately capture the brain activity data pattern; 
Hwang does not explicitly disclose measuring or extracting feature/data of a spatial domain of EEG signals, however, in analogous art in brain-computer interactions, Peot disclosed extracting spatial features of EEG signals (Peot, par 0088, features extractors extract feature from EEG data, and the “…features may be time-domain features such as amplitude, frequency-domain features such as power, spatial domain or independent components or combinations thereof”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate additional feature extractions such as the spatial domain feature extraction as disclosed by Peot, in order to obtained more accurate identification result.

Claim 8 recites substantially the same limitations as claim 2, in the form of a computer program product for implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 13 recites substantially the same limitation as claim 2, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Takai, Aimone, Cudak, Su and Molnar as applied to claims 1, 4 and 2 above, and further in view of Peot and US PG-PUB No. 2014/0228701 A1 to Chizeck et al. (hereinafter Chizeck).
As per claim 5, Hwang-Takai-Aimone-Cudak-Su-Molnar-Peot disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence (Hwang, Fig. 15, ref#1510, 1520, different modes of brain activities; and Takai, par 0027, “…an authentication method using brain waves, the method including measuring brain waves of a person to be authenticated which are caused by a plurality of stimulus events”, a combination (i.e. multi-sequence) of measured brain waves correspond to a plurality of stimulus events; the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein), and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined  (Hwang, par 0028, 0076, 0119, time domain and frequency domain feature extraction, and Peot, par 0088, spatial domain feature extraction, Molnar, par 0088, signal slope determination; the reasons of obviousness have been noted in the rejection of claims 1, 2 and 4 above and applicable herein);
Hwang further does not explicitly disclose a cloud-computing environment, however, in an analogous art in authentication of user utilizing biometric information, Chizeck disclosed the brain-computer interface being used in a cloud-computing environment (Chizeck, par 0107, network-based or cloud service application); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to extent the brain-computer interface to different computing environment as disclosed by Chizeck, such implementation would increase the application of biometric / brain activity based authentication technology and therefore would be more desirable. 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Takai, Aimone, Cudak, Su, Molnar and Peot.
As per claim 11,  Hwang-Takai-Aimone-Cudak-Su-Molnar-Peot disclosed the computer program product of claim 7, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence (Hwang, Fig. 15, ref#1510, 1520, different modes of brain activities; and Takai, par 0027, “…an authentication method using brain waves, the method including measuring brain waves of a person to be authenticated which are caused by a plurality of stimulus events”, a combination (i.e. multi-sequence) of measured brain waves correspond to a plurality of stimulus events; the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein), and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined (Hwang, par 0028, 0076, 0119, time domain and frequency domain feature extraction, and Peot, par 0088, spatial domain feature extraction, Molnar, par 0088, signal slope determination; the reasons of obviousness have been noted in the rejection of claims 1, 2 and 4 above and applicable herein).

Claim 16 recites substantially the same limitation as claim 11, in the form of an authentication system implementing the corresponding method performed by the computer program product, therefore, it is rejected under the same rationale.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Takai, Aimone, Cudak, Su  and Chizeck.
As per claim 17, Hwang-Takai-Aimone-Cudak-Su-Chizeck disclosed the system of claim 12, embodied in a cloud-computing environment (Chizeck, par 0107, network-based or cloud service application, the reasons of obviousness have been noted in the rejection of claim 5 above and applicable herein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491